


Exhibit 10.1
CHANGE IN CONTROL AGREEMENT
This Change in Control Agreement (the “Agreement”) is entered into as of the
____ day of _______ 2015, by and between Amedica Corporation, a Delaware
corporation (the “Company”) and ______________ (the “Executive”).
WHEREAS, the Executive is the ______________ of the Company;
WHEREAS, the Company recognizes that the Executive’s service to the Company is
very important to the future success of the Company;
WHEREAS, the Executive desires to enter into this Agreement to provide the
Executive with certain financial protection in the event that his employment
terminates under certain conditions following a change in control of the
Company; and
WHEREAS the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to enter into this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive agree as
follows:
1.Definitions.


(a)Cause. For purposes of this Agreement, “Cause” means: (i) the Executive’s
commission of a felony (other than through vicarious liability or through a
motor vehicle offense); (ii) the Executive’s material disloyalty or dishonesty
to the Company; (iii) the commission by the Executive of an act of fraud,
embezzlement or misappropriation of funds; (iv) a material breach by the
Executive of any material provision of this Agreement or any other agreement to
which the Executive and the Company are party, which breach is not cured within
thirty (30) days after delivery to the Executive by the Company of written
notice of such breach; or (v) the Executive’s refusal to carry out a lawful
written directive from the Board which is within Executive’s normal Company
duties. Any determination of Cause will be made by a majority of the Board
voting on such determination.
 
Change in Control. For purposes of this Agreement, a “Change in Control” shall
mean: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”)) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities (excluding for
this purpose the Company or its Affiliates or any employee benefit plan of the
Company) pursuant to a transaction or a series of related transactions of which
the Board does not approve; (ii) a merger or consolidation of the Company,
whether or not approved by the Board, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the parent of
such corporation) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity or parent of such
corporation outstanding immediately after such merger or consolidation; or (iii)
the stockholders of the Company approve an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets. For purposes
of this Agreement, “Change in Control” shall be interpreted in a manner, and
limited to the extent necessary, so that it will not cause adverse tax
consequences for either party with respect to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the treasury regulations
issued thereunder or any guidance issued by the IRS concerning the
interpretation or applicability of Section 409A of the Code.
(b)Disability. For purposes of this Agreement, “Disability” means the inability
of the Executive to perform the principal functions of his duties due to a
physical or mental impairment, but only if such inability has lasted or is
reasonably expected to last for at least sixty (60) consecutive days or an
aggregate of one hundred twenty (120) days during any twelve-month period.
Whether the Executive has a Disability will be determined by a majority of the
Board based on evidence provided by one or more physicians selected by the Board
and approved by Executive, which approval shall not be unreasonably withheld.


(c)Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without the Executive’s consent: (i) a change in the principal location at which
the Executive performs his duties for the Company to a new location that is at
least fifty (50) miles from the prior location; or (ii) a material change in the
Executive's compensation or authority, functions, duties or responsibilities,
which would cause his position with the Company to become of less
responsibility, importance or




--------------------------------------------------------------------------------




scope than his position on the date of this Agreement or as of any subsequent
date prior to the Change in Control, provided, however, that such material
change is not in connection with the termination of the Executive's employment
by the Company for any reason.


2.Change in Control. Immediately upon the consummation of a Change in Control
all outstanding options, restricted stock and other similar rights held by the
Executive shall become one hundred percent (100%) vested.


3.Severance Compensation. In the event that, within a period of one (1) year
following the consummation of a Change in Control, the Executive’s employment
with the Company is terminated by the Company other than for Cause (but not
including termination due to the Executive’s death or Disability), or terminated
by the Executive for Good Reason, then, within ten (10) days of the applicable
termination date, the Executive shall be entitled to, in addition to any amounts
due to the Executive for services rendered prior to the termination date, a lump
sum payment from the Company of an amount equal to one-half (1/2) times the
Executive's highest Annual Salary with the Company during the preceding
three-year period, including the year of such termination (the “Severance
Compensation”). For purposes of this Agreement, “Annual Salary” shall mean the
Executive’s annual base salary and bonus payments (measured on the Company’s
12-month fiscal year period), excluding reimbursements and amounts attributable
to stock options and other non-cash compensation.


4.Section 280G.


(a)In the event that Executive becomes entitled to receive or receives any
payment or benefit under this Agreement or under any other plan, agreement or
arrangement with the Company, or any person whose actions result in a Change in
Control or any other person affiliated with the Company or such person (all such
payments and benefits being referred to herein as the “Total Payments”) and it
is determined that any of the Total Payments will be subject to any excise tax
pursuant to Section 4999 of the Code, or any similar or successor provision (the
“Excise Tax”), the Company shall pay to Executive an additional amount as a
gross-up (the “Gross Up Payment”). The Gross-Up Payment shall be an amount such
that, after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Total Payments. For purposes of
determining the amount of the Gross-Up Payment, the Executive will be considered
to pay (x) federal income taxes at the highest rate in effect in the year in
which the Gross-Up Payment will be made and (y) state and local income taxes at
the highest rate in effect in the state or locality in which the Gross-Up
Payment would be subject to state or local tax, net of the maximum reduction in
federal income tax that could be obtained from deduction of such state and local
taxes. The Gross-Up Payment, if any, shall be paid no later than sixty (60) days
following the Change in Control.
 
(b)All computations and determinations called for by this Section 4 shall be
made by an independent public accounting firm or independent tax counsel
appointed by the Company (the “Firm”). All determinations made by the Firm under
this Section 4 shall be conclusive and binding on both the Company and
Executive, and the Firm shall provide its determinations and any supporting
calculations to the Company and Executive within at least ten (20) business days
preceding the date of the Change in Control, or such earlier time as is
requested by the Company. For purposes of making its determinations under this
Section 4, the Firm may rely on reasonable, good faith interpretations
concerning the application of Code Sections 280G and 4999. The Company and
Executive shall furnish to the Firm such information and documents as the Firm
may reasonably request in making its determinations. The Company shall bear all
fees and expenses charged by the Firm in connection with its services.


5.Section 409A. It is the intent of the parties hereto that the Severance
Compensation is exempt from Section 409A of the Code pursuant to Treas. Reg.
§1.409A-1(b)(4). In the event that the Severance Compensation constitutes
“non-qualified deferred compensation” within the meaning of Section 409A, then
the following rules shall apply:


(a)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “separation from service” within the meaning of Treas. Reg. §
1.409A-1(h)(1), without regard to the optional alternative definitions available
thereunder (a “Separation from Service”), and, for purposes of any such
provision of this Agreement, references to “terminate,” “termination,”
“termination of employment,” “resigns” and like terms shall mean Separation from
Service.


(b)If Executive is a “specified employee” within the meaning of Treas. Reg. §
1.409A-1(i) as of the date of Executive’s Separation from Service, Executive
shall not be entitled to any payment or benefit on account of Executive’s
Separation from Service, until the earlier of (1) the date which is six (6)
months after Executive’s Separation from Service for any reason other than death
or (2) the date of Executive’s death. The provisions of this paragraph shall
only apply if, and to the




--------------------------------------------------------------------------------




extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A on Executive. Any amounts otherwise payable to
Executive upon or in the six (6) month period following Executive’s Separation
from Service that are not so paid by reason of this Section 5 shall be paid
(without interest) as soon as practicable (and in all events within thirty (30)
days) after the date that is six (6) months after Executive’s Separation from
Service (or, if earlier, as soon as practicable, and in all events within thirty
(30) days, after the date of Executive’s death).


6.No Duplication of Compensation. The Severance Compensation shall replace, and
be provided in lieu of, any severance compensation that may be provided to the
Executive under any other agreement, provided, however, that this prohibition
against duplication shall not be construed to otherwise limit the Executive’s
rights as to payments or benefits provided under any pension plan (as defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as
amended), deferred compensation, stock, stock option or similar plan sponsored
by the Company.


7.Enforceability. If any provision of this Agreement shall be deemed invalid or
unenforceable as written, this Agreement shall be construed, to the greatest
extent possible, or modified, to the extent allowable by law, in a manner which
shall render it valid and enforceable. No invalidity or unenforceability of any
provision contained herein shall affect any other portion of this Agreement.


8.Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be addressed to the receiving party's address set
forth below or to such other address as a party may designate by notice
hereunder, and shall be either (i) delivered by hand, (ii) made by facsimile
transmission, (iii) sent by overnight courier, or (iv) sent by registered or
certified mail, return receipt requested, postage prepaid.


If to the Company:
Amedica Corporation
Attn: Human Resources
1885 West 2100 South
Salt Lake City, UT 8419
Facsimile: (801) 839-3500
        
If to the Executive:
To the Executive’s last-known home address and/or facsimile number as set forth
in the Company’s personnel records
All notices, requests, consents and other communications hereunder shall be
deemed to have been given either (i) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(ii) if made by facsimile transmission, at the time that receipt thereof has
been acknowledged by electronic confirmation or otherwise, (iii) if sent by
overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iv) if sent by registered or certified
mail, on the 5th business day following the day such mailing is made.
9.Entire Agreement. This Agreement, together with the other agreements
referenced herein, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement of
any kind not expressly set forth in this Agreement shall affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.


10.Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the Company and the
Executive.


11.Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by a written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.


12.Binding Effect; Assignment. The Agreement will be binding upon and inure to
the benefit of (a) the heirs, executors and legal representatives of the
Executive upon the Executive’s death and (b) any successor of the Company. Any
such




--------------------------------------------------------------------------------




successor of the Company will be deemed substituted for the Company under the
terms of the Agreement for all purposes. For this purpose, “successor” means any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of the Executive to receive any form of compensation payable pursuant to the
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of the Executive’s right to compensation or other benefits will be
null and void.


13.Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the law of the
State of Utah, without giving effect to the conflict of law principles thereof.


14.Jurisdiction and Service of Process. Any legal action or proceeding with
respect to this Agreement shall be brought in the courts of the State of Utah or
of the United States of America for the District of Utah. By execution and
delivery of this Agreement, each of the parties hereto accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. Each of the parties hereto irrevocably consents to the service
of process of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by certified mail, postage prepaid, to the
party at its address set forth in Section 8 hereof.


15.No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.


16.Withholding. The Company is authorized to withhold, or cause to be withheld,
from any payment or benefit under the Agreement the full amount of any
applicable withholding taxes.


17.Tax Consequences. The Company does not guarantee the tax treatment or tax
consequences associated with any payment or benefit arising under this
Agreement.


18.Acknowledgment. The Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of the Agreement, and is knowingly and voluntarily entering into the
Agreement.


19.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
COMPANY:
AMEDICA CORPORATION
By:                    
Name:
Title:




___________________:


_____________________________




